               Case 3:20-cr-00313-JLS Document 43 Filed 05/29/20 PageID.68 Page 1 of 5
AO 245B (CASD Rev. 1/19) Judgment ir a Criminal Case


                                         UN TED STATES DISTRICT COURT
                                            ~;OUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                                    V.                                  (For Offenses Committed On or After November 1, 1987)
              RAFAEL URQUIDEZ-1' AVA (1)
                                                                           Case Number:         3:20-CR-00313-JLS

                                                                        Charles Halligan Adair
                                                                        Defendant"s Attorney
USM Number                          59890-2P8
• -
THE DEFENDANT:
IZI   pleaded guilty to count(s)          1 o the Indictment

 D    was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offem e                                                                                     Count
8: 1326 - Removed Alien Found In n e United States                                                                          1




     The defendant is sentenced as provi, ed in pages 2 through                    5           of this judgment.
The sentence is imposed pursuant to the ~ entencing Reform Act of 1984.
 D    The defendant has been found not g1 ilty on count(s)

 D Count(s)                                                    IS             dismissed on the motion of the United States.

 D    Assessment : $100.00 imposed


 D    JVTA Assessment*:$

      *Justice for Victims of Trafficking 1 ct of 2015, Pub. L. No. 114-22.
 ~  No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the def, ndant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailini address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered tc pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant'• economic circumstances.

                                                                         May 29, 2020


                                                                    / ~ON. JANIS L. SAMMARTINO
                                                               (        /UNITED STATES DISTRICT JUDGE
                                                               I    '
            Case 3:20-cr-00313-JLS Document 43 Filed 05/29/20 PageID.69 Page 2 of 5

AO 245B (CASO Rev. 1/19) Judgm       tin a Criminal Case

DEFENDANT:                RAFAEL U QUIDEZ-NA VA (1)                                                Judgment - Page 2 of 5
CASE NUMBER:              3:20-CR-00 13-JLS

                                                 IMPRISONMENT
 The defendant is hereby committed o the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 21 months




 D     Sentence imposed pursuan to Title 8 USC Section 1326(b).
 •     The court makes the follo ing recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surren er to the United States Marshal for this district:
       •    at
                 -------...;-- A.M.                           on
       •    as notified by the Unit d States Marshal.

       The defendant must surren er for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the Unit d States Marshal.
       •    as notified by the Prob tion or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as allows:

       Defendant delivered on                                           to

 at -----------------;- , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                       y                   DEPUTY UNITED STATES MARSHAL



                                                                                                   3:20-CR-00313-JLS
                  Case 3:20-cr-00313-JLS Document 43 Filed 05/29/20 PageID.70 Page 3 of 5

     AO 245B (CASD Rev. 1/19) Judgme t in a Criminal Case

     DEFENDANT:               RAFAEL U QUIDEZ-NAVA (1)                                                      Judgment - Page 3 of 5
     CASE NUMBER:             3:20-CR-00 13-JLS

                                                  SUPERVISED RELEASE
Upon release from imprisonment, the d fendant will be on supervised release for a term of:
3 years

                                              MANDATORY CONDITIONS
1. The defendant must not commit ano er federal, state or local crime.
2. The defendant must not unlawfully assess a controlled substance.
3. The defendant must not illegally pos ess a controlled substance. The defendant must refrain from any unlawful use ofa
   controlled substance. The defendant ust submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as etermined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during t term of supervision, unless otherwise ordered by the court.
        D The above drug testing con di ion is suspended, based on the court's determination that the defendant poses a low
           risk offuture substance abus . (check if applicable)
4.    •
      The defendant must make restituti n in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if ap licable)
5. [g]The defendant must cooperate int e collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with t     e requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the pro ation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resi es, works, is a student, or was convicted of a qualifying offense. ( check if
      applicable)
7.    •  The defendant must participate in n approved program for domestic violence. (check if applicable)

The defendant must comply with the stan ard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                            3:20-CR-00313-JLS
               Case 3:20-cr-00313-JLS Document 43 Filed 05/29/20 PageID.71 Page 4 of 5

 AO 245B (CASD Rev. 1/19) Judgme t in a Criminal Case

 DEFENDANT:                  RAFAEL U QUIDEZ-NAVA(l)                                                                Judgment - Page 4 of 5
 CASE NUMBER:                3:20-CR-00 13-JLS

                                     ST       DARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised r lease, the defendant must comply with the following standard conditions of
supervision. These conditions are imp sed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the m ·nimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvem nts in the defendant's conduct and condition.

1. The defendant must report to the proba on office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonme t, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probatio office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant mus report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leav the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully t     questions asked by their probation officer.

5. The defendant must live at a place appr ved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangement (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defend nt must notify the probation officer within 72 hours of becoming aware ofa change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   p~rmit the probation officer to take any terns prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at I st 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If he defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation fficer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before he change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the efendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate o interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a elony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probat on officer.

9. If the defendant is arrested or questione by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I 0. The defendant must not own, possess, o have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modi 1ed for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers ).

11 . The defendant must not act or make any greement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permi sion of the court.

12. If the probation officer determines the d endant poses a risk to another person (including an organization), the probation
    officer may require the defendant to noti the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the pe son and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructio s of the probation officer related to the conditions of supervision.



                                                                                                                    3 :20-CR-00313-JLS
           Case 3:20-cr-00313-JLS Document 43 Filed 05/29/20 PageID.72 Page 5 of 5

AO 245B (CASD Rev. 1/19) Judgme tin a Criminal Case

DEFENDANT:            RAFAEL U QUIDEZ-NAVA (1)                                             Judgment - Page 5 of 5
CASE NUMBER:          3:20-CR-00313-JLS

                                   CIAL CONDITIONS OF SUPERVISION

1.     If deported, excluded or al wed to voluntarily return to country of origin, not reenter the United States
       illegally and report to the probation officer within 24 hours of any reentry into the United States;
       supervision waived upon d portation, exclusion, or voluntary departure.


II




                                                                                            3:20-CR-00313-JLS
